United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        July 24, 2007

                        _______________________                 Charles R. Fulbruge III
                                                                        Clerk
                              No. 07-10048
                            Summary Calendar
                        _______________________

                               OSCAR LOPEZ,

                                                       Plaintiff-Appellant,

                                  versus

                          MICHAEL J. ASTRUE,
                   Commissioner of Social Security,

                                                       Defendant-Appellee.


          On Appeal from the United States District Court
            for the Northern District of Texas, Abilene
                         No. 1:05-CV-00137


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant     Lopez    challenges     the     district     court’s

calculation of his award for attorney’s fees under the Equal Access

to Justice Act.     We affirm.

           The district court awarded attorney’s fees at the rate of

$140.00 per hour, a rate the Magistrate Judge determined was

reasonable and appropriate in the Abilene Division to ensure

adequate representation for those who need it, as required by

28 U.S.C. § 2412(d)(2)(A)(ii).       Appellants contend that the court



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
abused its discretion because all attorneys should be reimbursed

using the statutory cap of $125.00 per hour, adjusted by the

national Consumer Price Index for All Urban Customers (“CPI-U”).

This method would produce a fee of $156.25 per hour.

             This   court   rejected   a   similar   argument   in   Yoes   v.

Barnhart, 467 F.3d 426 (5th Cir. 2006), concluding that rate

uniformity is not required even across a single district:             “[R]ate

disparities between courts serving two different markets is more

than reasonable; indeed, it is expressly contemplated by the Act

itself.”     Id. at 427.    The district court did not err by refusing

to apply the CPI-U, and the rate awarded here is more generous than

that in Yoes.

             Under the abuse of discretion standard, see Baker v.

Bowen, 839 F.2d 1075, 1082 (5th Cir. 1988), we cannot say that

$140.00 per hour, $15.00 per hour higher than the statutory cap,

does   not    adequately    provide    for   representation     in   Abilene.

Accordingly, the district court’s order awarding attorney’s fees

and costs is

             AFFIRMED.




                                       2